CORRECTED OPINION

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4493


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN TOWNSEND, a/k/a Kojack,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-00417-TLW-12)


Submitted:   January 17, 2013             Decided:   January 22, 2013

             Corrected Opinion Filed:    January 31, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elizabeth V. Tilley, THE LAW OFFICE OF ELIZABETH VAUGHN TILLEY,
PC, Myrtle Beach, South Carolina, for Appellant. Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin Townsend pled guilty to conspiracy to possess

with    intent     to    distribute    500       grams   or    more    of   cocaine   and

twenty-eight grams or more of cocaine base, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2006).                       He received a 210-

month sentence.           On appeal, counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting there

are no meritorious grounds for appeal, but raising the following

issues: (1) whether the district court complied with Fed. R.

Crim. P. 11 when it accepted Townsend’s guilty plea; and (2)

whether     the     sentence      imposed         by     the     district     court    is

reasonable.        Although informed of his right to do so, Townsend

has not filed a supplemental brief.                    The Government declined to

file a response.          We affirm.

            Because Townsend did not move to withdraw his plea, we

review his Rule 11 hearing for plain error.                           United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                          Here, we find no

error, as the district court fully complied with Rule 11 when

accepting Townsend’s plea.             Given no indication to the contrary,

we     therefore        find   that    Townsend’s         plea     was      knowing   and

voluntary, and, consequently, final and binding.                             See United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

            Next we review Townsend’s sentence for reasonableness

using an abuse of discretion standard.                     Gall v. United States,

                                             2
552 U.S. 38, 51 (2007).           The first step in this review requires

us to ensure that the district court committed no significant

procedural error.         United States v. Evans, 526 F.3d 155, 161

(4th   Cir.      2008).          Procedural        errors       include     improperly

calculating the advisory Sentencing Guidelines range, failing to

consider   the    18    U.S.C.    §    3553(a)         (2006)   sentencing       factors,

sentencing     using      clearly      erroneous          facts,    or    failing       to

adequately explain the sentence.                 Gall, 552 U.S. at 51.           Only if

we find a sentence procedurally reasonable may we consider its

substantive reasonableness.             United States v. Carter, 564 F.3d
325, 328 (4th Cir. 2009).             Here, we discern no basis to conclude

that    Townsend’s        within-Guidelines               sentence        was     either

procedurally or substantively unreasonable.                        See United States

v.   Powell,   650 F.3d 388,    395       (4th    Cir.)   (noting    this    court

presumes     sentence     within      applicable         Guidelines      range    to    be

reasonable), cert. denied, 132 S. Ct. 350 (2011).

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Townsend’s conviction and sentence.                                This

court requires that counsel inform Townsend, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Townsend requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                            3
representation.      Counsel’s motion must state that a copy thereof

was served on Townsend.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     4